STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0567
VERSUS

TERRY L. FLANAGAN SEPTEMBER 8, 2022
In Re: Terry L. Flanagan, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 12-17-0511.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED AS MOOT. The records of the Hast Baton Rouge
Parish Clerk of Court’s Office reflect that the district court

granted relator’s request for an out-of-time appeal on March 29,
2022.

WIL

COURT OF APPEAL, FIRST CIRCUIT

Aor)

DEPUTY CLERK OF COURT
FOR THE COURT